Case 3:17-cv-00072-NKM-JCH Document 937 Filed 03/31/21 Page 1 of 2 Pageid#: 16054




                           UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF VIRGINIA
                             CHARLOTTESVILLE DIVISION

     ELIZABETH SINES, et al.,
                                                         CASE NO. 3:17-cv-00072
                                       Plaintiffs,

                           v.                            ORDER

     JASON KESSLER, et al.,
                                                         JUDGE NORMAN K. MOON
                                       Defendants.


         This matter is before the Court on Defendants Jason Kessler, Nathan Damigo, Matthew

  Parrott, Identity Evropa, and Traditionalist Workers Party’s (“Movant-Defendants”), motion to

  exclude certain testimony from two of Plaintiffs’ proposed experts. Dkt. 826. Movant-

  Defendants seek to exclude expert testimony that various white supremacist groups often utilize

  strategies of deniability, including “double-speak,” and that such strategies were employed at

  times by certain Defendants in this case. Movant-Defendants also seek to exclude the experts’

  testimony describing a “white supremacist movement,” arguing that Plaintiffs seek to introduce

  such a term and testimony to a jury as a shortcut to their burden of proving an actual conspiracy

  among Defendants.

         The Court finds Plaintiffs’ proposed expert testimony falls well within the types of

  testimony courts routinely hold admissible; that such proposed testimony will be relevant and

  helpful to a jury in this case; and that no unfair prejudice will result from its introduction. For

  these reasons and those to be set forth in a forthcoming Memorandum Opinion, the Court will

  therefore DENY Movant-Defendants’ motion to exclude. Dkt. 826. However, Defendants may

  later raise specific objections in the course of the experts’ testimony.



                                                     1
Case 3:17-cv-00072-NKM-JCH Document 937 Filed 03/31/21 Page 2 of 2 Pageid#: 16055




        It is so ORDERED.

        The Clerk of Court is directed to send a copy of this Order to the parties.

        Entered this 31st     day of March, 2021.




                                                 2
